DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 contains the phrase “wherein one or more parachutes are deployed substantially simultaneously” which renders the claim indefinite because it is unclear if the claim is referring to previously claimed parachutes or to additional parachutes.  As best understood, the one or more parachutes is referring to the previously claimed parachutes.
Claim 14 contains the phrase “substantially simultaneously” which renders the claim indefinite because it possible to ascertain how much time can elapse between parachute deployments and still be considered “substantially simultaneously”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 4-6, 9-12, 14, 17, 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US Publication Number 20090149022) in view of Manfredi et al. (hereinafter Manfredi, US Publication Number 20100004803).
Regarding claim 1, Hoffmann discloses a multimodal recovery system for an aircraft (Figure 1) comprising a first aircraft recovery parachute having a first set of physical attributes optimized for a first set of conditions (Figure 1 element 12, Paragraphs 15 and 18-20), wherein the first set of conditions includes an aircraft speed above a speed threshold and an aircraft altitude above an altitude threshold (Paragraphs 15,18-20 and 26); a second aircraft recovery parachute having a second set of physical attributes optimized for a second set of conditions (Figure 1 element 14), wherein: the second set of physical attributes includes a larger canopy size compared with a canopy size attribute of the first set of physical attributes (the examiner notes by definition a drogue chute is smaller than a main parachute), and the second set of conditions includes an aircraft speed below the speed threshold and an aircraft altitude below the altitude threshold (Paragraphs 15,18-20 and 26); and a deployment controller (Figure 1 element 22) configured to: determine whether the first set of conditions is present in the aircraft (Paragraphs 15 and 18-20); and, after the first aircraft recovery parachute has been triggered: determine whether the second set of conditions is present in the aircraft or the first aircraft recovery parachute has been compromised (Paragraphs 15,18-20 and 26); and in response to a determination that the second set 
However, Manfredi teaches of a similar system (Figure 1), wherein response to a determination that the first set of conditions is present in the aircraft the first aircraft recovery parachute is deployed (Paragraphs 22. 67 and 80 and Example 1).
Regarding claim 1, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention modify the control system of Hoffmann with the drogue parachute deployment scheme of Manfredi for the predictable result of providing a system that detects and responds to an aircraft emergency automatically (Manfredi, Paragraphs 4 and 5).
Regarding claim 2, Hoffman as modified by Manfredi disclose the above system wherein the first parachute and the second parachute are attached to or stored on the aircraft (Hoffmann, Paragraphs 14 and 27).
Regarding claim 4, Hoffman as modified by Manfredi disclose the above system wherein the first parachute and the second parachute are deployed based on one or more determined conditions (Hoffmann, Figure 2 and Manfredi Paragraph 80).
Regarding claim 5, Hoffman as modified by Manfredi disclose the above system wherein the one or more determined conditions comprise one or more of the following: an altitude, a global positioning system data, a speed, an acceleration, or a directionality (Hoffmann, Paragraphs 13 and 20 and Manfredi Paragraph 80).
Regarding claim 6, Hoffman as modified by Manfredi disclose the above system wherein the one or more determined conditions are determined based on sensor data 
Regarding claim 9, Hoffman as modified by Manfredi disclose the above system wherein the first set of physical attributes comprises a greater robustness, being heavier, or being able to withstand a larger load compared with the second set of physical attributes (Hoffmann, Figure 1 element 12 and Paragraphs 15,18-20 and 26).
Regarding claim 10, Hoffman as modified by Manfredi disclose the above system but fail to teach of the claimed second physical attributes.
However, it would have been an obvious matter of design choice to make the second parachute lighter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and would provide the predictable result of reducing the overall weight of the aircraft.
Regarding claim 11, Hoffman as modified by Manfredi disclose the above system wherein the first parachute or the second parachute has multiple possible states of deployment (Manfredi, Paragraph 80).
Regarding claim 12, Hoffman as modified by Manfredi disclose the above system wherein the first parachute or the second parachute has the ability to be deployed with a riser ring (Hoffmann, Figure 1 elements 12 and 14).  The examiner notes that the claim does not require a riser ring or that the either parachute actually be deployed by a riser ring, but merely the capability of such a deployment.  As such any given parachute can be considered have the ability to be deployed with a riser ring unless it is explicitly stated that the parachute cannot be deployed via a riser ring.
Regarding claim 14, Hoffman as modified by Manfredi disclose the above system wherein one or more parachutes are deployed substantially simultaneously (Hoffman, Paragraph 13).  The examiner notes that the claim only requires that one parachute be deployed.
Regarding claim 17, Hoffman as modified by Manfredi disclose the above system wherein the first parachute or the second parachute are deployed automatically (Hoffman, Paragraphs 13 and 14).
Regarding claim 20, Hoffman as modified by Manfredi disclose the above system wherein the first aircraft recovery parachute and the second aircraft recovery parachute are stored in a fuselage of the aircraft (Manfredi, Paragraph 77).
Regarding claim 24, Hoffman as modified by Manfredi disclose the above system wherein triggering the second aircraft recovery parachute includes causing the second aircraft recovery parachute to at least partially inflate (Manfredi, Paragraph 80).
Claim 18 is rejected in the same manner as claim 1 over Hoffman as modified by Manfredi.
Claims 3, 13, 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman as modified by Manfredi as applied to claim 1 above, and further in view of Lindskog et al. (hereinafter Lindskog, US Patent Number  9613539).
Regarding claim 3, Hoffman as modified by Manfredi disclose the above system but fail to teach of it being part of a multicopter as claimed.
However, Lindskog teaches of a similar system (Figure 1b and Figures 2a-b elements 206 and 220) on a multicopter (Figure 1a element 100).

Regarding claim 13, Hoffman as modified by Manfredi disclose the above system, but fail to teach of one or more additional parachutes.
However, Lindskog teaches of a similar system with a main parachute system and additional parachutes (Column 11 line 61 – Column 12 line 10).
Regarding claim 13, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoffman as modified by Manfredi with the one or more additional parachutes of Lindskog for the predictable result of providing a slower descent rate or slowing the aircraft regardless of orientation (Lindskog, Column 11 lines 64-67 and Column 12 lines 6-10).
Regarding claim 15, Hoffman as modified by Manfredi and Lindskog disclose the above system wherein the first parachute or the second parachute are deployed mechanically (Lindskog, Column 11 lines 48-60).
Regarding claim 22 Hoffman as modified by Manfredi and Lindskog disclose the above system further comprising a sensor configured to detect a health of a structural component of the aircraft, wherein the deployment controller is communicatively coupled to the sensor and configured to trigger at least one of: the first aircraft recovery parachute and the second aircraft recovery parachute in response to a health of the structural component of the aircraft being below a threshold (Lindskog, Figure 1b 
Regarding claim 23, Hoffman as modified by Manfredi and Lindskog disclose the above system further comprising a sensor configured to detect a health of an electrical component of the aircraft, wherein the deployment controller is communicatively coupled to the sensor and configured to trigger at least one of: the first aircraft recovery parachute and the second aircraft recovery parachute in response to a health of the electrical component of the aircraft being below a threshold (Lindskog, Figure 1b element 113 and 117, Column 7 lines 15-18, 45-62, Column 8 lines 23-45 and Column 11 lines 3-12).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman as modified by Manfredi as applied to claim 1 above, and further in view of Duffoo (US Patent Number  5899414).
Regarding claim 16, Hoffman as modified by Manfredi disclose the above system where in the first parachute can be deployed by any outside event (Hoffmann, Paragraph 14), but fails to explicitly teach of it being deployed based on a pilot indication.
However, Duffoo, teach of a similar system (Figures 1 and 2) wherein parachutes can be deployed based on a pilot indication (Column 5 lines 60-63).
Regarding claim 16, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoffman as modified by Manfredi with the pilot deployment function of Duffoo for the predictable result of allowing a manual backup in case of sensor malfunction.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nicholas McFall/Primary Examiner, Art Unit 3644